Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 1 of 23 PageID #:7




                         EXHIBIT A
                     Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 2 of 23 PageID #:8

                              UNITED STATES SECURITIES AND EXCHANGE COMMISSION
                                                                           WASHINGTON, D.C. 20549

                                                                                 FORM 10-K

                               ®                  ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE
                                                            SECURITIES EXCHANGE ACT OF 1934
                                                            For the year ended December 31, 2019
                                                                         or
                               □                TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE
                                                            SECURITIES EXCHANGE ACT OF 1934
                                                                       Commission file number 001-16131

                           WORLD WRESTLING ENTERTAINMENT, INC.
                                                                   (Exact name ofRegistrant as specified in its charter)

                                                  Delaware                                                                  XX-XXXXXXX
                          (State or otherjurisdiction ofincorporation or organization)                           (I.R.S. Employer Identification No.)
                                                                                1241 East Main Street
                                                                                 Stamford, CT 06902
                                                                                    (203) 352-8600
                                                         (Address, including zip code, and telephone number, including area code,
                                                                        ofRegistrant's principal executive offices)
                                            SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT

                     Title ofeach class                                              Trading SvmboKs)                           Name ofeach exchange on which registered
        Class A Common Stock, par value $0.01 per share                                   WWE                                         New York Stock Exchange

                                            SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT
                                                                      None
       Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of Securities Act. Yes El No □
       Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes □ No El
       Indicate by checkmark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the
preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90
days. Yes El No □
        Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T
during the preceding 12 months (or for such shorter period that the registrant was required to submit such files). Yes El No □
      Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or emerging growth
company. See definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act.
(Check one):

    Large Accelerated Filer El        Accelerated Filer □        Non-Accelerated Filer □              Smaller Reporting Company □                Emerging Growth Company □
        If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised
financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. □
       Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes □ No El
       Aggregate market value of the common stock held by non-affiliates of the Registrant at June 30,2019 using our closing price on June 30,2019 was $3,121,938,621.
      As of February 4, 2020, the number of shares outstanding of the Registrant's Class A common stock, par value $0.01 per share, was 46,211,631 and the number of shares
outstanding of the Registrant's Class B common stock, par value $0.01 per share, was 31,099,011 shares.
                                                                   DOCUMENTS INCORPORATED BY REFERENCE
      Portions of the Registrant's definitive proxy statement for the 2020 Annual Meeting of Stockholders are incorporated by reference in Part III of this Form 10-K.
Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 3 of 23 PageID #:9




                         EXHIBIT B
0120324141                                             56789ÿ 11/17/20
                  Case: 1:20-cv-06805 Document #: 1-1 Filed:  ÿ797ÿ86Page 4 of 23 PageID #:10
 G9$8ÿ568767ÿDÿ7876                                                                              5cdcecfgÿfhÿfijfiklcfge




     568767ÿDÿ7876ÿ2ÿ59E99ÿDÿ879ÿ2ÿ68ÿ6$ÿ2ÿ68ÿ ÿ797ÿ86 2

        +02;<=ÿ5Fÿ812<2Fÿ4;/0
        G9$8ÿHD97ÿ879
        '&('ÿ) %(IJÿ
        7<=<1Kÿ91?,6/;2<,1
        +,-./012ÿ4./506                 H0L1111LMN40
        789:894ÿ4./506                  L3O4400P0P
        +;20ÿ7<=0>                      0120M2410L
        8??0-2<@0ÿ+;20                  0120M2410L
        A2;20                           G(
        A2;2.B                          Q%'
        C;B2ÿ8@012                      '&(R%Q Sÿ5&(R%&
        8@012ÿ+;20ÿ7<=0>                0120424141
        8@012ÿ8??0-2<@0ÿ+;20            &
        T6<1-<U;=ÿV>>60BB
        01W1ÿ%Q XSÿ&Q5ÿ
        01Wÿ
        (Q I&JÿG(ÿ33YY0ÿ
        ÿ
        86$Zÿ1420P24141
        [;<=<1KÿV>>60BB
        H&ÿ\]ÿ0Y0Wÿ
        (8JÿG(ÿ33YYPÿ
        ÿ
        86$Zÿ1N24Y2410Pÿ
        ^0K<B2060>ÿVK012ÿ4;/0ÿ_ÿV>>60BB
        `R%%JÿQ%` 
        Y3L3ÿa&% Sÿ\('5ÿ
        %QaHQJÿG(ÿ33M4Wÿ
        b??<-06:+<60-2,6ÿ+02;<=
        4;/0ÿ_ÿV>>60BBÿ
        ÿ
        %976ÿHÿ
        ÿ
        `QaQ&RJÿQ(aÿ
        0P13ÿ5\& Q`ÿQ'ÿ
        (Q I&JÿG(ÿ33YY1ÿ
        ÿ
        %976ÿ'Hÿ
68 929287968268 6756789!9976"79786#$9679% 6"9798#6886&$6"'&(') %* 024
0120324141                                           56789ÿ 11/17/20
                Case: 1:20-cv-06805 Document #: 1-1 Filed:  ÿ797ÿ86Page 5 of 23 PageID #:11
        ÿ
        +,(&-./ÿ0+1 (
        332ÿ(+ -ÿ&+5ÿ
        1 &&-(/ÿ3+ÿ14445ÿ
        ÿ
        67789:ÿ<=>?@AB
        <=>?@AÿC=9@          DE:=FÿG9A=
        4102                 1424H24102
        4141                 1I20224141
        ÿ
        G?J8K=7AÿLK9M=B
        1I20224141ÿNNÿ+O+(ÿ,& %      '96Pÿ986ÿ9ÿ,5QÿR87
        1424H24102ÿNNÿ+O+(ÿ,& %      '96Pÿ986ÿ9ÿ,5QÿR87
        0120I2410SÿNNÿ5679ÿ,R97   '96Pÿ986ÿ9ÿ,5QÿR87
        ÿ
        ÿ

                                                      TUVWXYZÿ\]^ZW_`]a_ÿVbÿc_Z_]dÿ\XeXfXVaÿVbÿgVW^VWZ_XVaf




68 929287968268 6756789!9976"79786#$9679% 6"9798#6886&$6"'&(') %* 424
Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 6 of 23 PageID #:12




                         EXHIBIT C
0123423131     566789221:20-cv-06805
              Case:      688 2Document
                                                62#:
                                                          1-1
                                                            87Filed:
                                                                 811/17/20
                                                                        3131101!Page
                                                                                   "#$%75&of723
                                                                                                 1$6'83#:13
                                                                                                    PageID    $ 8( $) 670*




                                   +,-.ÿ012345,6731ÿ8955,4:ÿ234ÿ+,-.ÿ;95<.4
                                                 =>=>?@?>A>BCD
   ÿ
             E7F71GÿH,6.IÿA>J>DJ=>=>                                            +,-.ÿK:L.IÿMKNOP
                                                                                QOP8M;R@ÿ0;STPU
             H7V7-731Iÿ@,WÿH7V7-731                                             H7-647X6IÿE74-6ÿY917X7L,F
             RZÿH,5195Iÿ[A>>>>>>>\>>                                            +,F.1Z,4IÿE
                                                     ]^_`aÿcdef_g^`hfd
             ]i^hd`heejkl                                               m``f_dnajkl
             KRoO@pÿRJqJRÿ+R;HU                                         NR@OÿsÿYM;0+M
             +RPKrP
                                                                        tCÿrÿSR+q8M;ÿuCC>
                                                                        +N0+RvMÿ0@pÿw>w>x
                                                                        yCA=zÿDB>?w{=w
             |nend}^d`jkl                     |nend}^d`ÿ|^`nÿfeÿ~n_hn m``f_dnajkl
             OoM@oOÿrPO8K@0;vp
             0;+\
             P0HH@OÿYRKK
             8RQM@8qUÿvRO
             rMP@HÿrPO8K@0;v
             O;KOPKR0;
                                                        ^knÿm`hh̀a
             RX67V76:ÿH,6.IÿA>J>DJ=>=>                         Q,467X7L,16IÿKRoO@pÿRJqJRÿ+R;HUÿ+RPKrP
                      MKNOPÿQOP8M;R@ÿ0;STPUÿ+MYQ@R0;KÿE0@OHÿySTPUÿHOYR;Hz
                      +3946ÿE..Iw>>\t>                                     R66341.:INR@OÿsÿYM;0+M
             RX67V76:ÿH,6.IÿA>J>{J=>=>                         Q,467X7L,16IÿKRoO@pÿRJqJRÿ+R;HUÿ+RPKrP
                                      8TYYM;8ÿ088TOHÿR;HÿPOKTP;R@O
                                                                           R66341.:INR@OÿsÿYM;0+M
             RX67V76:ÿH,6.IÿA>J>{J=>=>                         Q,467X7L,16IÿKRoO@pÿRJqJRÿ+R;HUÿ+RPKrP
                                      8TYYM;8ÿ088TOHÿR;HÿPOKTP;R@O
                                                                           R66341.:INR@OÿsÿYM;0+M
56678922 688 2  62 8783131101!"#$% 5&71$6'83$ 8( $) 670$8$* 023
0123423131        566789221:20-cv-06805
                 Case:      688 2Document
                                                   62#:
                                                             1-1
                                                               87Filed:
                                                                    811/17/20
                                                                           3131101!Page
                                                                                      "#$%85&of723
                                                                                                    1$6'83#:14
                                                                                                       PageID    $ 8( $) 670*

             +,-./.-0ÿ23-45ÿ678798:7:7                            ;3<-.,.=3>-5ÿ?+@ABCÿ+8D8+ÿE+F2GÿE+H?IH
                                         JKLLMFJÿNJJKA2ÿ+F2ÿHA?KHF+OBA
                                                                              +--P<>405Q+BAÿRÿLMFNEM
             +,-./.-0ÿ23-45ÿ678798:7:7                            ;3<-.,.=3>-5ÿ?+@ABCÿ+8D8+ÿE+F2GÿE+H?IH
                                         JKLLMFJÿNJJKA2ÿ+F2ÿHA?KHF+OBA
                                                                              +--P<>405Q+BAÿRÿLMFNEM
                                                                                                      O3,Sÿ-Pÿ?P=
                        ;T43U4ÿ>P-45ÿF4.-V4<ÿ-V4ÿE.<,W.-ÿEPW<-ÿPXÿEPPSÿEPW>-0ÿ>P<ÿ-V4ÿET4<SÿPXÿ-V4ÿÿ
                   E.<,W.-ÿEPW<-ÿPXÿEPPSÿEPW>-0ÿY3<<3>-Uÿ-V4ÿ3,,W<3,0Cÿ,PZ=T4-4>4UUCÿP<ÿ-V4ÿ,W<<4>,0ÿÿ
                     PXÿ-V.Uÿ[3-3\ÿ?V.Uÿ[3-3ÿ.Uÿ>P-ÿ3>ÿPXX.,.3Tÿ<4,P<[ÿPXÿ-V4ÿEPW<-ÿP<ÿ-V4ÿET4<Sÿ3>[ÿZ30ÿÿ
                                        >P-ÿ]4ÿ<4=<4U4>-4[ÿ3Uÿ3>ÿPXX.,.3Tÿ,PW<-ÿ<4,P<[\ÿ
                   NXÿ[3-3ÿ[P4Uÿ>P-ÿ3==43<ÿ.>ÿ3ÿU=4,.X.,ÿX.4T[CÿY4ÿT.S4T0ÿ[Pÿ>P-ÿV3/4ÿ-V4ÿ<4U=P>U./4ÿ[3-3ÿÿ
                                                    .>ÿPW<ÿZ3U-4<ÿ[3-3]3U4\ÿÿ
  ^_ `       a




56678922 688 2  62 8783131101!"#$% 5&71$6'83$ 8( $) 670$8$* 323
                                             Case: 1:20-cv-06805 Document 12-Person
                                                                          #: 1-1 Filed:Jury
                                                                                        11/17/20 Page 9 of 23 PageID #:15

                                                                                                                FILED
                                                                                                                10/8/2020 11:53 AM
                                                                                                                DOROTHY BROWN
                                                                                                                CIRCUIT CLERK
                                                                                                                COOK COUNTY, IL
FILED DATE: 10/8/2020 11:53 AM 2020L010738




                                                                                                                2020L010738
                                             Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 10 of 23 PageID #:16
FILED DATE: 10/8/2020 11:53 AM 2020L010738
                                             Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 11 of 23 PageID #:17
FILED DATE: 10/8/2020 11:53 AM 2020L010738
                                             Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 12 of 23 PageID #:18
FILED DATE: 10/8/2020 11:53 AM 2020L010738
                                             Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 13 of 23 PageID #:19
FILED DATE: 10/8/2020 11:53 AM 2020L010738
                                             Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 14 of 23 PageID #:20
FILED DATE: 10/8/2020 11:53 AM 2020L010738
                                             Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 15 of 23 PageID #:21
FILED DATE: 10/8/2020 11:53 AM 2020L010738
                                             Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 16 of 23 PageID #:22
FILED DATE: 10/8/2020 11:53 AM 2020L010738
                                             Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 17 of 23 PageID #:23
FILED DATE: 10/8/2020 11:53 AM 2020L010738
Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 18 of 23 PageID #:24




                          EXHIBIT D
Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 19 of 23 PageID #:25
Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 20 of 23 PageID #:26




                          EXHIBIT E
Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 21 of 23 PageID #:27
Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 22 of 23 PageID #:28




                          EXHIBIT F
Case: 1:20-cv-06805 Document #: 1-1 Filed: 11/17/20 Page 23 of 23 PageID #:29
